Citation Nr: 0939405	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left leg injury, 
described as cellulitis, lower left extremity. 

2. What evaluation is warranted for chronic fatigue syndrome 
from March 13, 2003?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had periods of active duty from January 1984 to 
January 1987, October 1993 to May 1994, and June 2001 to 
March 2003.  He had a period of active duty for training from 
February to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for chronic 
fatigue syndrome assigning a noncompensable rating.  In 
addition service connection for a left leg injury was denied. 
The Veteran appealed this decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for chronic fatigue syndrome was 
essentially placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating, the Fenderson doctrine applies.

The Veteran had requested a Board hearing at the Waco, Texas 
RO but subsequently withdrew his request.


FINDINGS OF FACT

1. There is a preponderance of evidence showing that a left 
leg injury described as residuals of cellulitis of the left 
lower extremity was incurred during service.

2. From March 13, 2003, the Veteran's chronic fatigue 
syndrome has not resulted in any periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication. 

CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of 
cellulitis of the left lower extremity have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2. The criteria for a compensable rating for chronic fatigue 
syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the issue of what evaluation is warranted for 
chronic fatigue syndrome from March 13, 2003; the Board notes 
that as service connection, an initial rating, and an 
effective date have been assigned the notice requirements of 
38 U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007). 
The Board further finds that VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations. The claimant was provided the 
opportunity to present pertinent evidence and testimony, 
although as note in the introduction he withdrew his request 
for a Board hearing.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication. 

In light of the Board's fully favorable determination in 
granting service connection for residuals of cellulitis of 
the left lower extremity, a detailed discussion of VA's 
various duties to notify and assist on this issue is 
unnecessary, as any potential failure of VA in fulfilling 
these duties is harmless error.

The Board has reviewed the voluminous and often duplicative 
evidence in the Veteran's claims files that includes his 
written contentions, multiple statements from friends and 
coworkers, service, private and VA medical records and 
examination reports. Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

I. Service connection- cellulitis, lower left extremity.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran contends that he developed cellulitis of the left 
lower extremity during service after scraping and banging his 
left leg while climbing in and out of trucks during 
inspections.  He contends that he incurred an infection 
requiring antibiotic treatment, and his cellulitis has 
continued to cause him pain and discomfort to the present 
time.  

Service treatment records from Brooke Army Hospital indicate 
that the Veteran sought medical treatment for cellulitis of 
the left lower leg in October 2001.  The Veteran had been 
seen in the emergency room on Sunday and diagnosed with 
cellulitis, left lower leg.  He was treated with Keflex.  He 
reported injuring his left lower leg while climbing on and 
off trucks during vehicle inspections.  He remained on sick 
call Monday and Tuesday complaining of left leg pain. The 
examiner noted a 3.5 x 4 cm dark tender area on the left 
lower leg with mild redness. 

He was seen multiple times for follow-up in November and 
December 2001.  He requested an extension of a profile for 
sneakers stating that the left leg swelled towards the end of 
the day.  Examination revealed mild tenderness to palpation 
at the left tibia.  The diagnosis was left lower leg 
cellulitis resolving.

The Veteran filed a claim in March 2003, in part, for a left 
lower extremity injury.  

In a June 2003 VA examination the Veteran reported that he 
was discharged from service early, in part, due to his left 
lower extremity disorder. He reported left lower leg 
cellulitis due to chronic bruising in service.  The examiner 
noted the skin was negative.
 
In a September 2004 VA examination the claims file was 
reviewed.  The Veteran reported a history of cellulitis of 
the left lower leg since service when he was hospitalized for 
three days and treated with antibiotics. He has continued to 
have pain in the left lower leg since service. He has not 
been gainfully employed since leaving service and was 
currently on multiple pain medications for chronic left lower 
leg pain.  The examiner noted decolorization of the skin in 
the left pretibial area. The Veteran had hyperpigmentation of 
the skin of both feet affecting the dorsum of both feet in a 
patch of mid tibial area where he previously was diagnosed 
with cellulitis.  He complained of excessive tenderness in 
the anterior tibial area without heat, redness, or swelling. 
The examiner noted that there was no scarring or 
disfigurement.  The diagnosis was cellulitis left lower 
extremity resolved; and, stasis dermatitis, bilateral lower 
extremities less likely than not related to military.

In connection with his claim the Veteran was scheduled for an 
additional VA scars examination in April 2005. The Veteran 
failed to report for this examination or to otherwise respond 
to the letter advising him of the examination. 

Establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
evidence clearly shows that the Veteran had cellulitis of the 
left lower extremity during service; and, the September 2004 
VA examiner noted the presence of decolorization of the skin 
in the left pretibial area. All the elements of a service 
connection claim are present.  Accordingly, the Veteran's 
claim for service connection for residuals of cellulitis, 
left lower extremity is granted.  

II- Increased Rating- chronic fatigue syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2009). Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2009). When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his disorder. As 
such, the claim requires consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's chronic fatigue syndrome is rated as 
noncompensable pursuant to 38 C.F.R. § 4.88b, DC 6354. In 
order to warrant a 10 percent rating, the evidence must show 
signs and symptoms of chronic fatigue syndrome that wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  A Note to DC 6354 
provides that, for the purpose of rating chronic fatigue 
syndrome, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician. 
38 C.F.R. § 4.88b, DC 6354. 

After a review of the record, the Board finds that the 
evidence does not support the criteria for a compensable 
disability rating.

At a June 2003 VA examination the Veteran reported that he 
was discharged from service early, in part, due to his 
fatigue and difficulty sleeping. He reported fatigue since 
August 2001 which he related to long hours of duty.  The 
examiner diagnosed the Veteran with an emotional disorder; 
and, chronic fatigue syndrome secondary to an emotional 
disorder. 

The record contains treatment records from the VAMC clinic 
and domiciliary.  These records note complaints of numerous 
conditions and difficulty sleeping.  There is no evidence of 
active chronic fatigue syndrome or any periods of 
incapacitation.  Clinical treatment records note a history of 
chronic fatigue syndrome, stable. 

The Veteran has not submitted any medical evidence of periods 
of incapacitation, treatment or medication for chronic 
fatigue syndrome.

Although there is evidence of a constant general feeling of 
tiredness experienced by the Veteran, the evidence does not 
demonstrate any incapacitating episodes, consisting of bed 
rest prescribed by a physician for at least one but less than 
two weeks total duration per year. As such, a higher rating 
is not warranted for any portion of the rating period under 
DC 6354. No other relevant diagnostic codes are for 
application. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 


ORDER

Entitlement to service connection for a left leg injury 
described as residuals of cellulitis, left lower extremity is 
granted. 

A compensable evaluation for chronic fatigue syndrome from 
March 13, 2003 is denied.  


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


